


Exhibit 10.1
Employment Agreement




This Employment Agreement (“Agreement”), dated February 4, 2015 and effective as
of the Commencement Date (as defined below), is entered into between ROKA
BIOSCIENCE, INC., a Delaware corporation, having its corporate headquarters at
20 Independence Boulevard, 4th Floor, Warren, New Jersey 07059 (“Employer”), and
MARY DUSEAU an individual residing at 24 Bridge Street, Hatfield, Massachusetts
01038 (“Employee”) (Employer and Employee, each a “Party” and together, the
“Parties”).


WHEREAS, Employer desires to employ Employee as its SVP and Chief Commercial
Officer; and


WHEREAS, Employee is willing to accept such employment on the terms and
conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
Employer and Employee hereby agree as follows:


ARTICLE I
EMPLOYMENT; POSITION, DUTIES AND RESPONSIBILITIES


1.01    Employment and Acceptance. Employer agrees to, and does hereby, employ
Employee, and Employee agrees to, and does hereby accept, such employment, upon
the terms and subject to the conditions set forth in this Agreement.


1.02    Position, Duties and Responsibilities. During the Term (as defined in
Section 2.01 below), Employee shall serve as SVP and Chief Commercial Officer of
Employer (or, if requested by Employer, in such other position with a title of
at least Senior Vice President or its equivalent that is consistent with
Employee’s education, background and experience), as well as in such other
positions or capacities as may be reasonably requested by the Board of Directors
of Employer (the “Board”) or the Chief Executive Officer of Employer (the “CEO”)
and shall have such duties and responsibilities as are customary for, and are
consistent with, such position(s) as may, from time to time, be assigned by the
Board, the CEO and/or any of their respective nominees. Employee’s employment by
Employer shall be full-time and exclusive to Employer and Employee shall (a)
report to Employer’s CEO, (b) comply with Employer’s policies and procedures in
place from time to time, and (c) serve Employer faithfully and to the best of
Employee’s ability. During the Term, and except for paid time off in accordance
with the terms of Section 3.01(G) below or absences due to illness or
incapacity, Employee shall devote all of Employee’s business time, attention,
skill and efforts exclusively to the business and affairs of Employer (including
its affiliates) and the promotion of its interests. Notwithstanding anything
contained herein to the contrary, Employee may (i) engage in charitable,
educational, religious, civic and similar types of activities and manage her
personal investments, provided that such activities do not inhibit or prohibit
the performance of Employee’s duties hereunder or inhibit or conflict with the
business of Employer and/or its affiliates, and (ii) with consent of the Board
(which consent shall not be unreasonably withheld), serve on the board of
directors (or its equivalent) of one (1) other business enterprise. Employee's
principal place of business for the performance of Employee’s duties under this
Agreement shall be at Employer’s corporate headquarters currently located in
Warren, New Jersey, provided that Employee shall be required to travel as
reasonably necessary to perform Employee’s duties hereunder.


ARTICLE II
TERM






--------------------------------------------------------------------------------




2.01    Term of Employment. Employee’s employment under this Agreement shall
commence on February 4, 2015 (the “Commencement Date”) and shall continue until
terminated by either Employer or Employee pursuant to Article IV hereof (the
“Term”). In the event that Employee’s employment under this Agreement
terminates, Employer’s obligation to continue to pay, after the effective date
of termination, Base Salary (as defined below), Annual Bonus (as defined below),
Vehicle Allowance (as defined below) and other un-accrued benefits shall
terminate except as specifically provided in Section 4.02 below.


ARTICLE III
COMPENSATION AND BENEFITS; EXPENSES


3.01    Compensation and Benefits. For all services rendered by Employee in any
capacity during the Term (including, without limitation, serving as an officer,
director or member of any committee of Employer or any affiliate or division
thereof), Employee shall be compensated as follows (subject, in each case, to
the provisions of Article IV below):


(A)    Base Salary. During the Term, Employer shall pay to Employee a base
salary at the initial rate of $330,000 on an annualized basis (the “Base
Salary”). Employee’s Base Salary shall be subject to periodic adjustments as the
Board, the Compensation Committee of the Board (“Compensation Committee”) or the
CEO shall in its/the CEO’s discretion, deem appropriate. As used in this
Agreement, the term “Base Salary” shall refer to Base Salary as may be adjusted
from time to time. Base Salary shall be payable in accordance with the customary
payroll practices of Employer.


(B)    Annual Bonus. For each calendar year ending during the Term, Employee
shall be eligible to receive an annual bonus (the “Annual Bonus”) with a target
amount equal to forty percent (40%) of the Base Salary earned by Employee for
such calendar year (the “Target Annual Bonus”). The precise amount of each
Annual Bonus, if any, will be based upon the achievement of such individual
performance objectives and/or corporate performance targets, each as shall be
established by the CEO, the Board or the Compensation Committee. The
determination of the achievement of the individual performance objectives and/or
corporate performance targets for a year shall be made by the CEO, the Board or
the Compensation Committee (in each case, in the CEO’s/its reasonable
discretion). Subject to the conditions set forth in this Section 3.01(B) below,
(i) if performance targets are fully achieved, Employee shall be entitled to
100% of the Target Annual Bonus, and (ii) if the performance targets are
under-achieved or over-achieved, the amount of the Annual Bonus shall be reduced
below the Target Annual Bonus or increased above the Target Annual Bonus, as
applicable, as reasonably determined by the CEO, the Board or the Compensation
Committee. Each Annual Bonus for a calendar year will be paid in a lump sum in
the following calendar year, within the first ninety (90) days of such following
year. The Annual Bonus for a calendar year is not earned until the date it is
paid or payable. Accordingly, in order for Employee to be eligible to receive
the Annual Bonus with respect to a calendar year, Employee must be employed by
Employer both at the time the amount of the Annual Bonus, if any, is determined
and at the time such Annual Bonus, if any, is to be paid.


(C)    Special Payments. Employee will (subject to the terms and conditions of
this Section 3.01(C)) receive two special payments (the “Special Payments”) each
in the amount of $40,000 (less applicable withholdings and customary payroll
deductions); the first special payment (the “First Special Payment”) to be paid
on the next regular pay date following the first anniversary of the Commencement
Date and the second special payment (the “Second Special Payment”) to be paid on
the next regular pay date following the second anniversary of the Commencement
Date; provided, however, as a condition to receiving any Special Payment,
Employee must remain employed by Employer on the applicable payment date.
Employer has agreed to provide Employee with the Special Payments based upon its
understanding that it is Employee’s intention to remain employed by Employer for
at least two (2) years. Accordingly if Employee voluntarily resigns (other than
for Good Reason (as defined in Section 4.01(E) below)) from her employment with




--------------------------------------------------------------------------------




Employer prior to the two (2) year anniversary of the Commencement Date or if
Employee is terminated by Employer for Cause (as defined in Section 4.01(C)
below) prior to the two (2) year anniversary of the Commencement Date, Employee
will be required to promptly repay the First Special Payment to Employer upon
demand and Employer shall have no obligation to pay (and Employee shall not
otherwise be entitled to receive) the Second Special Payment.
(D)    Equity Compensation. Subject to approval of the Compensation Committee,
on or about the Commencement Date, Employer will grant to Employee an option to
purchase 104,500 shares (subject to adjustment for any stock split,
recapitalization or other change in Employer’s capital structure of Employer’s
common stock) (the “Initial Option Grant”) pursuant to the Company’s Equity
Incentive Plan, as amended (the “Plan”). The Initial Option Grant will be at an
exercise price equal to the fair market value at the date of grant and subject
to the terms and conditions established within the Plan and a separate stock
option grant agreement between Employee and Employer that sets forth the terms
of the Initial Option Grant (e.g., exercise price, expiration date, and vesting
schedule), substantially in the form annexed hereto as Exhibit A (the “Initial
Grant Agreement”). During the Term, Employee also shall be eligible to receive
from time to time additional stock option grants and/or restricted stock awards
in amounts, if any, to be approved by the Board or the Compensation Committee in
its discretion. Such additional grants or awards will be subject to the terms
and conditions established within the Plan (or any successor equity compensation
plan as may be in place from time to time) and separate stock option and/or
restricted stock award agreements between Employer and Employee that sets forth
the terms of the award or grant.


(E)    Car Allowance. In addition to Base Salary and other amounts provided
herein, during the Term, Employer agrees to pay to the Employee an amount equal
to $7,200 on an annualized basis (the “Vehicle Allowance”), payable in
semi-monthly installments (less applicable withholdings and deductions), as a
vehicle allowance to be used by Employee to purchase, lease or own, operate and
maintain a vehicle. The Employee shall be responsible for paying for liability,
property damage, and comprehensive insurance coverage upon such vehicle and
shall further be responsible for all expenses attendant to the purchase,
operation, maintenance, repair, and regular replacement of said vehicle.
            
(F)    Benefits. During the Term, Employee shall be entitled to participate in
all employee benefit plans and programs (excluding severance plans, if any)
generally made available by Employer to employees of Employer, to the extent
permissible under the general terms and provisions of such plans or programs and
in accordance with the provisions thereof. Employer may amend, modify or rescind
any employee benefit plan or program and/or change employee contribution amounts
to benefit costs without notice in its discretion.


(G)    Paid Time Off (PTO). During the Term, Employee shall be entitled to paid
time off in accordance with Employer's policy in place from time to time;
provided, however, that Employee shall be eligible to earn no less than twenty
three (23) days per calendar year.


3.02    Expenses. Employee shall be entitled to receive reimbursement from
Employer for reasonable out-of-pocket expenses incurred by Employee during the
Term in connection with the performance of Employee’s duties and obligations
under this Agreement, according to Employer's expense account and reimbursement
policies in place from time to time and provided that Employee shall submit
reasonable documentation with respect to such expenses; provided, however, in no
event shall a reimbursement be made later than December 31 of the year following
the year in which the expense was incurred.


ARTICLE IV
TERMINATION
4.01    Events of Termination. This Agreement and Employee’s employment
hereunder shall terminate upon the occurrence of any one or more of the
following events:




--------------------------------------------------------------------------------






(A)    Death. In the event of Employee’s death, this Agreement and Employee’s
employment hereunder shall automatically terminate on the date of death.


(B)    Disability. To the extent permitted by law, in the event of Employee’s
physical or mental disability that prevents Employee from performing the
essential functions of Employee’s duties under this Agreement (with or without
reasonable accommodation) for a period of at least ninety (90) consecutive days
in any 12-month period or one hundred twenty (120) non-consecutive days in any
12-month period, Employer may terminate this Agreement and Employee’s employment
hereunder upon giving written notice of termination to Employee.


(C)    Termination by Employer for Cause. Employer may, at its option, terminate
this Agreement and Employee’s employment hereunder for Cause (as defined below)
upon giving notice of termination to Employee. As used in this Agreement,
“Cause” shall mean Employee’s (i) conviction of, or guilty plea or plea of no
contest to, a felony or other crime involving dishonesty, theft or moral
turpitude, (ii) commission of a fraudulent, illegal or dishonest act in respect
of Employer, its affiliates or any of their respective clients/customers, (iii)
willful misconduct or gross negligence that is, or reasonably could be expected
to be, injurious to the business, operations or reputation of Employer or its
affiliates (monetarily or otherwise), (iv) willful violation of a federal, state
or local law or regulation applicable to the business of Employer or its
affiliates, (v) material violation of Employer's policies or procedures in
effect from time to time, (vi) material failure to satisfactorily perform
Employee’s duties as assigned to Employee from time to time, (vii) breach of the
terms of the Covenants Agreement (as defined in Section 5.03 below), or (viii)
other material breach of Employee’s representations, warranties, covenants and
other obligation under this Agreement; provided, however, to the extent that any
violation, failure or breach described in clauses (v), (vi), or (viii) is
subject to cure (as determined by Employer in its reasonable discretion), then
such violation, failure or breach shall not constitute “Cause” unless Employer
provides Employee with written notice of such violation, failure or breach and
Employee fails to cure such violation, failure or breach within ten (10) days of
receipt of such notice.


(D)    Without Cause by Employer. Employer may, at its option, at any time
terminate this Agreement and Employee’s employment hereunder for no reason or
for any reason whatsoever (other than for Cause or as a result of Employee’s
death or Disability) by giving written notice of termination to Employee.


(E)    Termination by Employee. Employee may terminate this Agreement and
Employee’s employment hereunder with or without Good Reason (as defined below)
by: (i) in the case of a resignation without Good Reason, giving thirty (30)
days prior written notice of termination to Employer; or (ii) in the case of a
resignation for Good Reason, giving written notice of resignation within thirty
(30) days after the expiration of the Good Reason Cure Period; provided,
however, in each case, Employer reserves the right, upon written notice to
Employee, to accept Employee’s notice of resignation and to accelerate such
notice and make Employee’s resignation effective immediately, or on such other
date prior to Employee’s intended last day of work as Employee deems
appropriate. It is understood and agreed that Employer’s election to accelerate
Employee’s notice of resignation shall not be deemed a termination by Employer.
For purposes of this Agreement, “Good Reason” means the occurrence, without
Employee's advance written consent, of any one or more of the following events:
(a) a reduction in Employee’s Base Salary, unless a proportionate reduction is
made with respect to all of its other executive level employees; or (b)
relocation of Employee's principal office location to a location that is
anywhere outside of a 50 mile radius of Warren, New Jersey. No event described
in clauses (a) or (b) above shall constitute “Good Reason” unless Employee
provides the CEO and the Board with written notice of Employee's objection to
such event within thirty (30) days after such event first occurs, Employer is
afforded an opportunity to cure such event within thirty (30) days after the
CEO’s and the Board's receipt of such notice (the “Good Reason Cure Period”) and
such event is




--------------------------------------------------------------------------------




not cured during the Good Reason Cure Period. If Employee fails to provide the
notice and Good Reason Cure Period prior to his resignation, or resigns more
than ninety (90) days after the initial existence of the condition, his
resignation will not be deemed to be for “Good Reason” and any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by Employee.


(F)    Mutual Agreement. This Agreement and Employee's employment hereunder may
be terminated at any time by the mutual agreement of Employer and Employee.


4.02    Employer’s Obligations upon Termination.
    
(A) Termination by Employer for Cause; Termination by Employee without Good
Reason; Mutual Agreement; Death; Disability. In the event of a termination of
this Agreement and Employee’s employment hereunder pursuant to Sections 4.01(A),
4.01(B), 4.01(C), 4.01(E) (other than a termination for Good Reason), or 4.01(F)
above, then this Agreement and Employee’s employment with Employer shall
terminate and Employer’s sole obligation to Employee (or Employee’s estate,
heirs, executors, administrators, representatives and assigns) under this
Agreement or otherwise shall be to: (i) pay to Employee (or, if applicable,
Employee’s estate) any Base Salary earned, but not yet paid, prior to the
effective date of such termination, payable in accordance with Employer's
standard payroll practices; (ii) reimburse Employee (or, if applicable,
Employee’s estate) for any expenses incurred by Employee through the effective
date of such termination in accordance with Section 3.02 above; and (iii) pay
and/or provide any amounts or benefits that are vested amounts or vested
benefits or that Employee is otherwise entitled to receive under any plan,
program, policy or practice (with the exception of those, if any, relating to
severance) on the date of termination, in accordance with such plan, program,
policy, or practice (clauses (i), (ii) and (iii) of this sentence are
collectively referred to herein as the “Accrued Obligations”).
    
(B)     Termination by Employer without Cause; Termination by Employee for Good
Reason. In the event of a termination of this Agreement and Employee’s
employment hereunder by Employer pursuant to Section 4.01(D) or a termination of
this Agreement and Employee’s employment hereunder by Employee for Good Reason
(as defined in Section 4.01(E) above) pursuant to Section 4.01(E), then this
Agreement and Employee’s employment with Employer shall terminate and Employer’s
sole obligation to Employee under this Agreement or other otherwise shall be to:
(i) pay and/or provide, as applicable, the Accrued Obligations in accordance
with the terms set forth in Section 4.02(A) above; and (ii) subject to Section
4.02(C) below, (a) pay to Employee an aggregate amount equal to the Severance
Payment (as defined below), and (b) if Employee timely elects COBRA coverage,
Employer shall waive Employee’s healthcare continuation payments under COBRA for
a nine (9)-month period following the date of Employee’s termination of
employment with Employer (unless Employee becomes eligible to obtain healthcare
coverage from a new employer before the 9-month anniversary of the termination
of Employee's employment, in which case Employer’s obligation to waive
Employee’s health care continuation payments under COBRA shall cease). Employee
understands and acknowledges that Employee is obligated to inform Employer if
Employee becomes eligible to obtain healthcare coverage from a new employer
before the nine (9)-month anniversary of Employee’s termination of employment.
As used in this Section 4.02(B), the term “Severance Payment” shall mean an
amount equal to the product of: (i) .75; and (ii) Employee’s annualized Base
Salary in effect immediately prior to the date of termination of Employee’s
employment (or, if applicable, the Base Salary in effect immediately prior to
any Base Salary reduction that gave rise to a termination by Employee for Good
Reason). Subject to Section 4.02(D) below, the Severance Payment (less
applicable withholdings and customary payroll deductions, excluding 401(k)
contributions) shall be payable in equal installments over a nine (9)-month
period in accordance with Employer's customary payroll practices, commencing on
the next regular pay date following the date that the Release (as defined in
Section 4.02(C) below) becomes effective and is no longer subject to revocation;
provided, however, the first payment shall include the cumulative amount of
payments that would have been paid to Employee during the period of time between
the effective




--------------------------------------------------------------------------------




date of termination and the actual commencement date of such payments had such
payments commenced immediately following the effective date of Employee's
termination.


Notwithstanding anything set forth in this Section 4.02(B) to the contrary, in
the event of a breach by Employee under the Covenants Agreement or the Release
and in addition to any other remedies under the Covenants Agreement, the Release
or at law or in equity, Employer’s obligation to make any remaining installments
of the Severance Payment or to waive Employee’s health care continuation
payments under COBRA through the 9-month anniversary of the date of termination
shall terminate as of the date of such breach and Employer shall have no further
obligations under this Section 4.02(B) other than to pay/provide the Accrued
Obligations (to the extent not previously paid/provided) and Employee shall be
required, upon demand, to return to Employer ninety percent (90%) of the
Severance Payment (or installments thereof) paid by the Employer pursuant to
this Section 4.02(B).
            
(C)    Release. With the exception of Accrued Obligations, all payments and
benefits to Employee pursuant to this Section 4.02 (including the Severance
Payment and the waiver of Employee's healthcare continuation payments under
COBRA) shall be contingent upon Employee's execution, delivery within 21 days
(or 45 days in the case of a group termination) following receipt by Employee,
and non-revocation of a general release in a form satisfactory to Employer (the
"Release"). The Release will be delivered to Employee within ten (10) business
days following the effective date of Employee's termination and will include,
without limitation, a general release from all liability of Employer, its
affiliates and each of their respective officers, directors, shareholders,
partners, managers, agents, employees and other related parties. Notwithstanding
anything to the contrary contained herein, in the event that any payment
hereunder is contingent upon Employee's execution and delivery of the Release
and the 21 (or 45 day) period covers more than one calendar year, the payment
shall be paid in the second calendar year (on the first regular pay date of such
calendar year following the date that the Release becomes effective and is no
longer subject to revocation, all subject to Section 4.02(D) below), regardless
of whether the Employee executes and delivers the Release in the first or the
second calendar year encompassed in such 21 (or 45) day period.


(D)    409A Compliance. Notwithstanding anything set forth in Section 4.02(B) to
the contrary, if necessary to comply with the restriction in Section
409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the "Code")
concerning payments to "specified employees," any payment on account of
Employee's separation from service that would otherwise be due hereunder within
six (6) months after such separation shall nonetheless be delayed until the
first business day of the seventh (7th) month following Employee's date of
termination and the first such payment shall include the cumulative amount of
any payments that would have been paid prior to such date if not for such
restriction, together with interest on such cumulative amount during the period
of such restriction at a rate, per annum, equal to the applicable federal
short-term rate (compounded monthly) in effect under Section 1274(d) of the Code
on the date of termination. For purposes of Section 4.02 of this Agreement,
Employee shall be a "specified employee" for the 12-month period beginning on
the first day of the fourth month following each "Identification Date" if
Employee is a "key employee" (as defined in Section 416(i) of the Code without
regard to Section 416(i)(5) thereof) of Employer at any time during the 12-month
period ending on the "Identification Date." For purposes of the foregoing, the
Identification date shall be December 31.


(E)    Removal from any Positions. If Employee's employment is terminated for
any reason under this Agreement, Employee shall be deemed to resign from any
position with Employer or any affiliate of Employer, including, but not limited
to, as an officer of Employer or any of its affiliates.


ARTICLE V
MISCELLANEOUS






--------------------------------------------------------------------------------




5.01    Benefit of Agreement and Assignment. This Agreement shall inure to the
benefit of Employer, its affiliates and their respective successors and assigns
(including, without limitation, the purchaser of all or substantially all of the
assets of Employer and/or any of its affiliates) and shall be binding upon
Employer and its successors and assigns. This Agreement also shall inure to the
benefit of and be binding upon Employee and Employee’s heirs, administrators,
executors and assigns. Employee may not assign or delegate Employee’s duties
under this Agreement, without the prior written consent of Employer.


5.02    Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given (i) on the date delivered if personally delivered, (ii)
upon receipt by the receiving party of any notice sent by registered or
certified mail (first-class mail, postage pre-paid, return receipt requested) or
(iii) on the date targeted for delivery if delivered by nationally recognized
overnight courier or similar courier service, addressed in the case of Employer
to:


Roka Bioscience, Inc.
with a copy to:
20 Independence Blvd. 4th Floor
Lowenstein Sandler PC
Warren, NJ 07059
65 Livingston Avenue
Attn: Chief Executive Officer
Roseland, NJ 07068
Attn: Steven M. Skolnick, Esq.



and in the case of Employee to:


Mary Duseau
 
24 Bridge Street
 
Hatfield, MA 01038
 



Any Party may notify the other party in writing of the change in address by
giving notice in the manner provided in this Section 5.02. Service of process in
connection with any suit, action or proceeding (whether arbitration or
otherwise) may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.


5.03    Employee Confidentiality, Inventions and Non-Interference Agreement;
Non-Disparagement. In consideration of, and as a condition to, Employer entering
into this Agreement (including, without limitation, Employer’s agreement to
provide the Initial Option Grant), Employee has executed and delivered to
Employer (simultaneously with Employee’s execution and delivery of this
Agreement) the Employee Confidentiality, Inventions, Non-Interference,
Non-Solicitation and Non-Competition Agreement in the form attached hereto as
Exhibit B (the “Covenants Agreement”), the terms of which are incorporated
herein by reference. Employee’s obligations under the Covenants Agreement shall
survive the termination of this Agreement and the employment relationship
hereunder for the applicable period(s) set forth therein. During the Term and at
all times thereafter, Employee agrees that Employee shall not knowingly
disparage, criticize or otherwise make any derogatory statements regarding
Employer or its past, present and future directors, officers, shareholders,
employees, agents or products.


5.04    Entire Agreement. This Agreement, the Covenants Agreement and the
Initial Grant Agreement contain the entire agreement of the Parties with respect
to the terms and conditions of Employee's employment during the Term and
activities following termination of this Agreement and Employee’s employment
with Employer and supersedes any and all prior agreements and understandings,
whether written or oral, between the Parties with respect to the subject matter
of this Agreement, the Covenants Agreement or the Initial Grant Agreement. This
Agreement may not be changed or modified except by an instrument in writing,
signed by both the CEO and Employee.




--------------------------------------------------------------------------------






5.05.    Representation and Warranties. Employee represents and warrants to
Employer that (a) Employee has the legal capacity to execute and perform this
Agreement, (b) this Agreement and the Covenants Agreement are valid and binding
agreements enforceable against Employee according to their terms, and (c) the
execution and performance of this Agreement by Employee does not violate or
conflict with the terms of any existing agreement or understanding to which
Employee is a party or by which Employee may be bound.


5.06    No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this Section 5.06 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of Employer or Employee’s estate and their assigning any
rights hereunder to the person or persons entitled thereto.


5.07    Source of Payment. All payments provided for under this Agreement shall
be paid in cash from the general funds of Employer. Employer shall not be
required to establish a special or separate fund or other segregation of assets
to assure such payments, and, if Employer shall make any investments to aid it
in meeting its obligations hereunder, Employee shall have no right, title or
interest whatever in or to any such investments except as may otherwise be
expressly provided in a separate written instrument relating to such
investments. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind,
or a fiduciary relationship, between Employer and Employee or any other person.
To the extent that any person acquires a right to receive payments from Employer
hereunder, such right, without prejudice to rights which employees may have,
shall be no greater than the right of an unsecured creditor of Employer.


5.08    No Waiver. The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.


5.09    Headings. The Article and Section headings in this Agreement are for the
convenience of reference only and do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.


5.10    Governing Law and Dispute Resolution. Any and all actions or
controversies arising out of this Agreement, Employee’s employment or the
termination hereof or thereof, including, without limitation, tort claims, shall
be construed and enforced in accordance with the internal laws of the State of
New Jersey, without regard to the choice of law principles thereof. Except with
respect to Employer’s and Employee’s right to seek injunctive or other equitable
relief (including, without limitation, pursuant to the Covenants Agreement), any
dispute, controversy or claim based on, arising out of or relating to the
interpretation and performance of this Agreement, Employee’s employment or any
termination hereof or thereof or any matter relating to the foregoing shall be
solely submitted to and finally settled by arbitration by a single arbitrator in
accordance with the then-current rules of the American Arbitration Association
(“AAA”), including without limitation any claims for discrimination under any
applicable federal, state or local law or regulation. Any such arbitration shall
be conducted in the New Jersey office of the AAA located closest to Employer’s
New Jersey office. The single arbitrator shall be appointed from the AAA’s list
of arbitrators by the mutual consent of the Parties or, in the absence of such
consent, by application of any Party to the AAA. A decision of the arbitrator
shall be final end binding upon the Parties. The Parties agree that this Section
5.10 shall be grounds for dismissal of any court action commenced by either
Party with respect to this Agreement, other than (i) post-arbitration actions
seeking to enforce an arbitration award and (ii) actions seeking appropriate
equitable




--------------------------------------------------------------------------------




or injunctive relief, including, without limitation, pursuant to the Covenants
Agreement. Employer shall pay the pay the fees of the arbitrator and each Party
shall be responsible for his/its own legal fees, costs of its experts and
expenses of his/its witnesses. The arbitrator’s remedial authority shall equal
the remedial power that a court with competent jurisdiction over the Parties and
their dispute would have. Any award rendered shall be a reasoned award in
writing and shall be final, binding and conclusive (without the right to an
appeal, unless such appeal is based on fraud by the other Party in connection
with the arbitration process) upon the Parties and any judgment on such award
may be enforced in any court having jurisdiction, unless otherwise provided by
law. Employer and Employee acknowledge that it is the intention of the parties
that this Section 5.10 shall apply to all disputes, controversies and claims,
including, without limitation, any rights or claims Employee may have under the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act, Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the New
Jersey Law Against Discrimination, the California Fair Employment and Housing
Act, and all other federal, state or local laws, rules or regulations relating
to employment discrimination or otherwise pertaining to this Agreement,
Employee’s employment or termination thereof. Employer and Employee knowingly
and voluntarily agree to this arbitration provision and acknowledge that
arbitration shall be instead of any civil litigation, meaning that Employee and
Employer are each waiving any rights to a jury trial.


5.11    Validity. The invalidity or enforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.


5.12    Employee Withholdings and Deductions. All payments to Employee hereunder
shall be subject to such withholding and other employee deductions as may be
required by law.


5.13    Counterparts. This Agreement may be executed in one more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


5.14    Agreement to Take Actions. Each Party shall execute and deliver such
documents, certificates, agreements and other instruments, and shall take all
other actions, as may be reasonably necessary or desirable in order to perform
his or its obligations under this Agreement.


5.15    Survival. The terms of Section 4.02 and Article V of this Agreement
shall survive the termination of this Agreement and Employee’s employment
hereunder.
5.16    Section 409A Compliance.
(A)    This Agreement is intended to comply with the requirements of Section
409A of the Code (“Section 409A”) and regulations promulgated thereunder. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A, the provision shall be read in such a manner so that all
payments due under this Agreement shall comply with Section 409A. For purposes
of section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Employee, directly or indirectly, designate
the calendar year of payment. Notwithstanding anything contained herein to the
contrary, Employee shall not be considered to have terminated employment with
Employer for purposes of Section 4.02 of this Agreement unless Employee would be
considered to have incurred a “termination of employment” from Employer within
the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).
(B)    All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Employee's lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year




--------------------------------------------------------------------------------




may not affect the expenses eligible for reimbursement in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement is not subject to liquidation or
exchange for another benefit.
(C)    Employee acknowledges that, while the Parties endeavor to have this
Agreement comply with the requirements of Section 409A, any tax liability
incurred by Employee under Section 409A is solely the responsibility of
Employee.


5.17    Legal Counsel. Employee represents that Employer has previously
recommended that Employee engage counsel to assist Employee in reviewing this
Agreement. Employee acknowledges that, prior to executing this Agreement,
Employee has been given a reasonable opportunity to review the Agreement and to
consult with counsel as to its content and is entering into this Agreement
freely and voluntarily.
        




[Signatures appear on the following page]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement as
of the date first written above.


EMPLOYER: ROKA BIOSCIENCE, INC


BY:          /s/ Paul G. Thomas                                        
Name: Paul G. Thomas
Title:    Chief Executive Officer                                






EMPLOYEE:     /s/ Mary Duseau
Name:    Mary Duseau










